Essex Property Trust, Inc. Investor Day - Los Angeles Property Tour November 18, 2008 2 Forward-Looking Statement SAFE HARBOR STATEMENT UNDER THE PRIVATE LITIGATION REFORM ACT OF 1995: This presentation by Essex Property Trust, Inc. (the “Company”) includes “forward-looking statements” within the meaning ofSection 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, asamended.Such forward-looking statements include statements regarding future trends and “market drivers” in our marketlocations, our future operations and financial strategy, anticipated yields on development, opportunities provided by the economicdownturn or by distressed properties, and future capital needs and capital availability.The Company's actual results may differmaterially from those projected in such forward-looking statements. Factors that might cause such a difference include, but are not limited to, changes in market demand for rental units and the impactof competition and competitive pricing, changes in economic conditions, unexpected delays in the development and stabilization ofdevelopment and redevelopment projects, unexpected difficulties in leasing of development and redevelopment projects, total costsof renovation and development investments exceeding our projections and other risks detailed in the Company's filings with theSecurities and Exchange Commission (SEC).All forward-looking statements are made as of today, and the Company assumes noobligation to update this information.For more details relating to risk and uncertainties that could cause actual results to differmaterially from those anticipated in our forward-looking statements, and risks to our business in general, please refer to our SECfilings, including our most recent report on Form 10-K for the year ended December 31, 3 Why Essex? •Essex provides superior growth relative to the multifamily REIT sector •One of the strongest multifamily balance sheets •Self-funded through •Essex market locations offer long-term stability in an uncertain economicenvironment –Supply-constrained locations result in higher occupancy rates –“B” product versus “A” product creates lower risk –Renting remains financially compelling in Essex markets –Single family affordability low despite price declines in the market –Foreclosure rates lower than in unconstrained, inland markets –Large exposure to tech-oriented service jobs and venture capital funding positions portfolio foreconomic recovery •Cycle-tested management team with 4 out of 5 members in place for over 23years 4 * Source: Realfacts, all buildings completed before 2007 •Overall Vacancy rates in Essex markets remain low through varyingeconomic cycles* Stable Markets 5 *For the years 1998 - 2007: Source - Permits: US Census (Axiometrics), Median Price: Realtor.org/Axiometrics, Median HH Income: Easi Demographics Essex Markets Major U.S. Metros Essex Regions/Portfolio Essex Markets vs. U.S.Average 10 -Year Single Family Supply as a % of Stock* 6 *Affordability: the ratio of the estimated median household income to the “required income” (three times the mortgage payment) to purchase the media-priced home.Assumes 20% down payment, 6.25% interest rate, 1% tax rate, 0.25% insurance rate. Source Median Price: Realtor.org/Axiometrics, Median HH Income: Easi Essex Markets Major U.S. Metros Essex Regions/Portfolio Essex Markets vs. U.S.Single Family Affordability* 7 Venture Capital Spending by Industry 17% 13% 5% 6% 6% 6% Venture
